[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court reaffirms its earlier ruling denying the defendant's motion to strike count seven of the complaint alleging violation of General Statutes § 42-110a et seq. the Connecticut Unfair Trade Practices Act (CUTPA). The defendant insists that a consumer relationship must exist between the parties for a plaintiff to state a claim for violation of CUTPA. However, Connecticut courts have stated that "the application of CUTPA does not depend upon a consumer relationship." Larsen Chelsey Realty Co. v. Larsen, 232 Conn. 480,496, 656 A.2d 1009 (1995); see also Thames River Recycling, Inc. v.Gallo, 50 Conn. App. 767, 720 A.2d 242 (1998).
HICKEY, J.